      Case: 4:18-cv-00181-SA-JMV Doc #: 35 Filed: 05/28/19 1 of 4 PageID #: 312



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

KWAITEL JACKSON                                                                PLAINTIFF

VS.                                                            CAUSE NO. 4:18CV181-SA-JMV

CITY OF LELAND, LELAND POLICE DEPARTMENT;
MAYOR KENNY THOMAS, Individually and in his Official
Capacity; CHIEF BILLY BARBER, Individually and in his
Official Capacity; OFFICER COREY WEATHERSPOON,
Individually and in his Official Capacity, and DEFENDANTS
ROBERT L. COMBS, in his Individual and Official Capacity,
and KAYLAN M. JAMES, in his Individual and Official Capacity                   DEFENDANTS

           AUTHORITIES SUPPORTING DISMISSAL OF FEDERAL CLAIMS
                   AND/OR JUDGMENT ON THE PLEADINGS

       NOW COME Defendants, City of Leland, Leland Police Department, Mayor Kenny

Thomas, Individually and in his Official Capacity, and Chief Billy Barber, Individually and in his

Official Capacity, by and through counsel, and respectfully move this Court for a finding of

dismissal and/or judgment on the pleadings as to claims arising under federal law, to-wit:

       1) PREMISE: This is a time-barred state court lawsuit where the Plaintiff responded 2 days

prior to the scheduled hearing with an amendment attempting to raise a federal question. See

Discussion Per Order at [Doc. 26].

       2) STATEMENT REGARDING OMITTED PERSONS AND CLAIMS: By amended

complaint, Plaintiff has deleted the City of Leland Police Department (a non-entity under state or

federal law) and claims against Mayor Kenny Thomas in his individual and official capacities and

Chief Billy Barber in his individual capacity. The amended complaint maintains a duplicate official

capacity claim as to Chief Barber. Since official capacity claims are actually claims against the City,



                                                  1
      Case: 4:18-cv-00181-SA-JMV Doc #: 35 Filed: 05/28/19 2 of 4 PageID #: 313



those are fully and completely answered herein by the City. If not waived herein, dismissal of the

duplicate official claims against Chief Barber, Mayor Thomas, and the Leland Police Department

would be warranted under established precedent. Estate of Manus v. Webster County, 2014 U.S.

Dist. LEXIS 43536, Pages 7-8 (N.D. Miss. Mar. 31, 2014). In accordance with the Court’s Order

of April 30, 2019, @ [Doc. 26], an order striking any reference to either the Leland Police

Department, Chief Billy Barber, or Mayor Kenny Thomas and directing that they hereafter be listed

as terminated on the docket of this case is requested pursuant to Fed. R. Civ. P. 12(e).

       3) THOMAS AND BARBER are no longer sued individually. In reliance upon the

averments of Plaintiff’s First Amended Complaint and the Court’s Order of April 30, 2019, @ [Doc.

26], no responsive pleading or prayer for qualified immunity is needed at this point. However, the

right to qualified immunity is respectfully reserved.

       4) STANDARD: The standard for addressing a motion for judgment on the pleadings under

Rule 12(c) is the same as that for addressing a motion to dismiss under Rule 12(b)(6). In re Great

Lakes Dredge & Dock Co., 624 F.3d 201, 209–10 (5th Cir. 2010). Thus, to survive moving

Defendant’s Motion, Plaintiff’s Complaint must provide the grounds for entitlement to

relief—including factual allegations that when assumed to be true “raise a right to relief above the

speculative level.” Cuvillier v. Sullivan, 503 F.3d 397, 401 (5th Cir. 2007)(quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 553-56 (2007)). The Complaint must allege “sufficient factual

matter…to state a claim that is plausible on its face.” Id. at 570. “A claim has facial plausibility

when the pleaded factual content allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. at 556. A court should not accept “threadbare recitals of

a cause of action’s elements, supported by mere conclusory statements,” which “do not permit the


                                                 2
      Case: 4:18-cv-00181-SA-JMV Doc #: 35 Filed: 05/28/19 3 of 4 PageID #: 314



court to infer more than the mere possibility of misconduct.” Ashcroft v. Iqbal, 129 S. Ct. 1937,

1949-50 (2009).

       NOW, THEREFORE, these Defendants respectfully move this Court that in accordance

with the Order of April 30, 2019, @ [Doc. 26], the Leland Police Department, Chief Billie Barber,

and Mayor Kenny Thomas hereafter be listed as terminated on the docket of this case pursuant to

Fed. R. Civ. P. 12(e) with the instant Complaint dismissed as to them.

       RESPECTFULLY SUBMITTED this the 28th day of May, 2019.

                                               JACKS GRIFFITH LUCIANO, P.A.

                                         By:     /s/ Daniel J. Griffith
                                               Daniel J. Griffith, MS Bar No. 8366
                                               Attorney for Defendants City of Leland, Leland Police
                                               Department, Mayor Kenny Thomas, Individually and
                                               in his Official Capacity, and Chief Billy Barber,
                                               Individually and in his Official Capacity

Of Counsel:

Jacks | Griffith | Luciano, P.A.
P. O. Box 1209
150 North Sharpe Avenue
Cleveland, MS 38732
t 662-843-6171
f 662-843-6176
Email: dgriffith@jlpalaw.com
www.jlpalaw.com




                                                  3
      Case: 4:18-cv-00181-SA-JMV Doc #: 35 Filed: 05/28/19 4 of 4 PageID #: 315



                                CERTIFICATE OF SERVICE

         I, Daniel J. Griffith, counsel for Defendants, in the above case, do hereby certify that I have
this day caused a true and correct copy of the above and foregoing Authorities Supporting Motion
to Dismiss Federal Claims Pursuant to Rules 12(b)(c) Fed. R. Civ. Proc to be delivered via ECF
filing to all counsel of record.

                                        Ashley N. Harris, Esq.
                                        Law Office of Ashley N. Harris, PLLC
                                        P.O. Box 461
                                        Leland, MS 38756
                                        Phone: (662) 580-5161
                                        Fax: (662) 580-5169
                                        Attorney for Plaintiff

                                        Willie Griffin, MS Bar #5022
                                        Bailey & Griffin, P.A.
                                        Post Office Box 189
                                        1001 Main Street
                                        Greenville, MS 38702-1966
                                        Attorney for Plaintiff

                                        Wilton V. Byars, III, Esq.
                                        Tiffany Carey, Esq.
                                        Daniel Coker Horton Bell, P.A.
                                        265 N. Lamar, Ste. R
                                        P.O. Box 1396
                                        Oxford, MS 38655
                                        Phone: (662) 232-8979
                                        Fax: (662) 232-8940
                                        Email: wbyars@danielcoker.com
                                               tcarey@danielcoker.com
                                        Attorney for Corey Weatherspoon

        FILED this 28th day of May, 2019.

                                                         /s/ Daniel J. Griffith
                                                        Daniel J. Griffith




                                                   4
